2022 WI 41

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2019AP2150-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Valiant M. Green,
                                 Defendant-Appellant-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                                           (No Cite)

OPINION FILED:         June 15, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         March 8, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Kenosha
   JUDGE:              Bruce E. Schroeder

JUSTICES:
HAGEDORN, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., ROGGENSACK, REBECCA GRASSL BRADLEY, DALLET,
and KAROFSKY, JJ., joined. ANN WALSH BRADLEY, J., filed a
dissenting opinion.
NOT PARTICIPATING:



ATTORNEYS:
       For the defendant-appellant-petitioner, there were briefs
filed by Jay R. Pucek, assistant state public defender. There
was an oral argument by Jay R. Pucek, assistant state public
defender.

       For the plaintiff-respondent, there was a brief filed by
John A. Blimling, assistant attorney general, with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by John A. Blimling.
                                                                           2022 WI 41
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.       2019AP2150-CR
(L.C. No.    2014CF594)

STATE OF WISCONSIN                               :              IN SUPREME COURT

State of Wisconsin,

              Plaintiff-Respondent,                                      FILED
      v.                                                           JUN 15, 2022
Valiant M. Green,                                                     Sheila T. Reiff
                                                                   Clerk of Supreme Court
              Defendant-Appellant-Petitioner.



HAGEDORN, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., ROGGENSACK, REBECCA GRASSL BRADLEY, DALLET,
and KAROFSKY, JJ., joined. ANN WALSH BRADLEY, J., filed a
dissenting opinion.




      REVIEW of a decision of the Court of Appeals.                   Affirmed.



      ¶1      BRIAN    HAGEDORN,     J.   The    Fourth         Amendment      to     the

United      States    Constitution    provides       in    relevant      part:       "no

Warrants shall issue, but upon probable cause, supported by Oath

or affirmation . . . ."1         After Valiant M. Green was arrested for

operating while intoxicated (OWI), law enforcement obtained a

warrant      to   draw    his   blood.     Green          now   argues     the      facts


      1   See also Wis. Const. art. I, § 11.
                                                                                  No.     2019AP2150-CR



supporting          that    warrant          were    insufficient            to     find     probable

cause.     We disagree.

    ¶2         When we examine whether a warrant issued with probable

cause, we review the record that was before the warrant-issuing

judge.      State v. Ward, 2000 WI 3, ¶27, 231 Wis. 2d 723, 604

N.W.2d 517.          Specifically, we look at the affidavits supporting

the warrant application and all reasonable inferences that may

be drawn from the facts presented.                            Id., ¶¶26, 28.            However, our

review    is    not        independent;         we      defer     to       the    warrant-issuing

judge's determination "unless the defendant establishes that the

facts    are    clearly          insufficient            to    support       a     probable       cause

finding."            Id.,    ¶21.            Probable         cause    exists           where,    after

examining       all        the     facts       and        inferences         drawn         from     the

affidavits,         "there       is    a     fair    probability           that     contraband       or

evidence    of       a     crime      will    be     found      in     a    particular           place."

Illinois v. Gates, 462 U.S. 213, 238 (1983).

    ¶3         Here, the circuit court issued a search warrant to

draw Green's blood based on the affidavit of Kenosha Police
Officer Mark Poffenberger.2                     The affidavit took the form of a

pre-printed         document          with    blank      spaces        and       check-boxes        that

Officer Poffenberger completed.                         It stated that around 1:19 p.m.

on May 25, 2014, Green "drove or operated a motor vehicle at

driveway       of    [Green's          home    address]"——the              underlined            portion

being part of the preprinted form, and the remainder Officer

    2  The Honorable Bruce E. Schroeder of the Kenosha County
Circuit Court signed the warrant and presided over all the
circuit court proceedings relevant to this appeal.

                                                    2
                                                                      No.     2019AP2150-CR



Poffenberger's         handwritten        addition.       Several          checked        boxes

provided additional facts.                 First, Green was arrested for the

offense of "Driving or Operating a Motor Vehicle While Impaired

as   a    Second    or    Subsequent       Offense,    contrary       to     chapter           346

Wis.Stats."        Second, Green "was observed to drive/operate the

vehicle by" both "a police officer" and "a citizen witness,"

whose name was written in by Officer Poffenberger.                                 A third

checked box was labeled "basis for the stop of the arrestee's

vehicle        was,"     and     Officer     Poffenberger       supplied           "citizen

statement" by hand.

         ¶4    The affidavit also described Green's statements and

the officer's observations.                According to Officer Poffenberger's

handwritten note, Green "admitted to drinking alcohol at the

house."        And Officer Poffenberger checked several boxes noting

that when he made contact with Green, he observed a strong odor

of   intoxicants,        red/pink      and    glassy    eyes,        an     uncooperative

attitude, slurred speech, and an unsteady balance.                                 Finally,

Officer Poffenberger checked boxes indicating that Green refused
to   perform       field       sobriety    tests,     refused        to     submit        to    a

preliminary        breath      test,   and    was     "read   the         'Informing           the

Accused'       Statement . . . and           has    refused     to        submit     to        the

chemical test requested by the police officer."

         ¶5    After the warrant issued, medical staff drew Green's

blood.        It revealed a blood alcohol level of 0.214 g/100 mL, an




                                             3
                                                   No.   2019AP2150-CR



amount well above the legal limit.3    The State charged Green with

fourth offense OWI, fourth offense operating with a prohibited

alcohol concentration (PAC), and resisting an officer.         Green

moved to suppress the results of the blood draw on the grounds

that the warrant was deficient.       The circuit court denied the

motion.      It concluded that even if the court erroneously issued

the warrant (the court thought it had), the error did not merit

suppression.4     At trial, the jury found Green guilty of OWI and

PAC.       The circuit court granted the State's motion to dismiss

the OWI count and entered judgment against Green on the PAC

count.       The court of appeals summarily affirmed, holding the

circuit court properly issued the warrant in the first place.5

We granted Green's petition for review.

       Because
       3        Green   had   "3  or more  prior convictions,
suspensions or revocations," his legal limit was 0.02.   Wis.
Stat. § 340.01(46m)(c) (2013-14).

     All subsequent references to the Wisconsin Statutes are to
the 2013-14 version.

       The circuit court's later disagreement with its own
       4

decision to issue the warrant does not change the scope of our
review or our deference to its decision to issue the warrant.
"[W]e are confined to the record that was before the warrant-
issuing commissioner" and give "[g]reat deference . . . to the
warrant-issuing commissioner's determination of probable cause."
State v. Kerr, 181 Wis. 2d 372, 378-79, 511 N.W.2d 586 (1994).
This deferential standard "is appropriate to further the Fourth
Amendment's strong preference for searches conducted pursuant to
a warrant."   Massachusetts v. Upton, 466 U.S. 727, 733 (1984);
see also United States v. Curry, 538 F.3d 718, 729 (7th Cir.
2008) (giving deference to the warrant issuing judge but not the
judge reviewing the decision to issue the warrant).

       State v. Green, No. 2019AP2150-CR, unpublished order (Wis.
       5

Ct. App. Mar. 31, 2021).

                                  4
                                                                   No.     2019AP2150-CR



     ¶6     Before us, Green continues to argue the warrant was

issued without probable cause.               He focuses not on the indicia of

intoxication, but the location where he operated his vehicle.

Green's main argument is that the handwritten word "driveway" on

the form alleges only that he drove within the confines of his

driveway.      This matters because the statute criminalizing OWI

and PAC offenses——Wis. Stat. § 346.63(1)(a), (1)(b)——does "not

apply     to     private         parking         areas     at . . . single-family

residences."         Wis. Stat. § 346.61.          Rather, the laws apply "upon

highways"6 and "premises held out to the public for use of their

motor vehicles."         Id.    Green's driveway is not a highway nor is

it a held out to the public for motor vehicle use.7                                 Thus,

because   Green       would     not   have       committed    an   OWI     or   PAC    by

operating      his    vehicle    on   his        driveway,    Green      contends     the

affidavit alleged only noncriminal activity and fell short of

showing probable cause that any criminal activity occurred.

     ¶7     Green's      argument     fails,       however,    because      reasonable

inferences     from     the    affidavit     support     finding      probable      cause
that Green drove on a public road.                       And that's all that is

needed.     "Probable cause is not a technical, legalistic concept


     6 Highways       are defined as "all public ways and thoroughfares
and bridges on        the same."   Wis. Stat. § 340.01(22).   A highway
also "includes        a private road or driveway that is subject to an
agreement for          traffic regulation enforcement."     Wis. Stat.
§ 346.01(1m).
     7 See City of La Crosse v. Richling, 178 Wis. 2d 856, 858-
60, 505 N.W.2d 448 (Ct. App. 1993) (analyzing whether a tavern's
parking lot was held out to the public for motor vehicle use).

                                             5
                                                                            No.    2019AP2150-CR



but    a    flexible,       common-sense         measure      of     the    plausibility        of

particular          conclusions         about        human    behavior."              State      v.

Higginbotham,          162       Wis. 2d 978,          989,     471     N.W.2d 24            (1991)

(quoting          another       source).         So    when    we     examine         a    warrant

application, the "test is not whether the inference drawn is the

only       reasonable        inference."              Ward,    231     Wis. 2d 723,           ¶30.

Rather, the "test is whether the inference drawn is a reasonable

one."       Id.    This warrant passes the test.

       ¶8      Following the pre-printed word "at" is space for a

location, which Officer Poffenberger identified as the driveway

of Green's residential address.                       It is reasonable to read the

officer's         addition       of     the    phrase    "driveway         of     [residential

address]" to refer to a specific location on the road, much like

an    intersection          would      provide    a    similarly       specific           location.

The affidavit does not say Green's driving occurred merely in

his     driveway,       but       at     his     driveway——a          location        that     can

reasonably be read to refer to a position on the road adjacent

to his driveway.            Other portions of the affidavit are consistent
with this reading.                The affidavit points to two witnesses who

observed Green "drive/operate the vehicle":                                a police officer

and a named citizen witness.8                    And the stop was occasioned by a

citizen      statement;          someone      besides    the    officer         saw       something

that       occasioned       a    call    to    the    police.         Viewing      the      entire


       See Florida v. J.L., 529 U.S. 266, 270 (2000) (noting the
       8

reliability of "a tip from a known informant whose reputation
can be assessed and who can be held responsible if her
allegations turn out to be fabricated").

                                                 6
                                                          No.     2019AP2150-CR



affidavit together, a judge could reasonably infer that Green

operated his vehicle on the road while intoxicated, not solely

in his driveway.          This "is not the only inference that can be

drawn,    but   it   is    certainly   a   reasonable   one."      Ward,    231

Wis. 2d 723, ¶30.

     ¶9     Examining the totality of the facts laid out in the

affidavit, we conclude Green has not met his burden to show the

affidavit   was      clearly   insufficient    to   support   a   finding   of

probable cause.        Accordingly, Green's challenge to the warrant

and motion to suppress the evidence obtained thereby fails.9

     By the Court.——The decision of the court                 of appeals is

affirmed.




     9 Because we determine the search warrant properly issued,
we do not address the State's arguments that suppression would
not be an appropriate remedy if the warrant were deficient.

                                       7
                                                                     No.   2019AP2150-CR.awb


      ¶10     ANN WALSH BRADLEY, J.                (dissenting).           Green's Fourth

Amendment right protecting him against unreasonable searches was

violated when law enforcement drew his blood based on a search

warrant that wholly lacked probable cause.                            The existence of

probable cause to show that a crime was committed is not a mere

technicality.           Rather   it     is    basic     to    our     Fourth        Amendment

protections.

      ¶11     Confronted with the absence of probable cause here,

the   majority       contrives     to       manufacture        its     presence.         The

affidavit in support of the warrant said that Green drove his

car   while    intoxicated       "at    his       driveway."         But     this    isn't   a

crime.      The law requires that one drive on a highway,1 and

Green's       private     driveway          obviously        does      not     meet      that

requirement.        See Wis. Stat. § 346.61.

      ¶12     In retrospect, even the warrant-issuing judge in this

case acknowledged that the facts alleged in the affidavit in

support of the search warrant did not amount to probable cause.

He recognized that "I did make an error in not frankly asking
the officer" for "more data."

      ¶13     Failing to acknowledge what in retrospect was apparent

to    the     warrant-issuing          judge,        the     majority         nevertheless

seemingly shrugs off this essential requirement and forges ahead

to reach its inexorable conclusion.                    It determines that "Green

has   not     met   his   burden       to    show    the     affidavit        was     clearly


      1Throughout this opinion, I use "highway" as a catchall to
refer to the public ways and thoroughfares upon which
Wisconsin's operating while intoxicated laws apply.     See Wis.
Stat. § 340.01(22).

                                              1
                                                       No.    2019AP2150-CR.awb


insufficient to support a finding of probable cause."                  Majority

op., ¶9.

    ¶14     The majority errs in at least two respects.               First, it

insists that it is reasonable to draw several inferences from

the affidavit despite the fact that the affidavit has a glaring

omission:        it contained no indication that a crime had been

committed at all.

    ¶15     Second, the majority disregards this court's decision

in State v. Tye, which addressed an analogous scenario resulting

in the suppression of evidence when an essential search warrant

requirement was lacking.          2001 WI 124, 248 Wis. 2d 530, 636

N.W.2d 473.       The existence of probable cause to believe a crime

has been committed "is so basic to the Fourth Amendment that the

Court simply can't look at" the lack of it "as a technical

irregularity      not   affecting     the   substantial      rights    of       the

defendant."      Id., ¶14.

    ¶16     Contrary to the majority, I conclude that the probable

cause requirement should not be so readily subverted and that
the results of this unlawful search should have been suppressed.

Because    the    majority   manufactures   probable   cause     and       in   the

process disregards an essential search warrant requirement, I

respectfully dissent.

                                       I

    ¶17     Valiant     Green   was   arrested   for   operating       a    motor

vehicle while intoxicated outside his home in Kenosha.                 Majority

op., ¶3.     Upon his arrest, the officer requested a breath test
from Green, which he refused.         Id., ¶4.   The officer then sought

                                       2
                                                                         No.    2019AP2150-CR.awb


a     search      warrant       to     draw     Green's         blood    and     submitted         an

affidavit in support of the warrant, which was a fill-in-the-

blank form.2           Id., ¶3.       "[D]rove or operated a motor vehicle at"

was     preprinted         on    the       affidavit,          after    which        the   officer

handwrote in "driveway of [Green's home address]."                                  Id.

       ¶18       The     affidavit          also        indicated,           without        further

explanation, that the "basis for the stop of the arrestee's

vehicle" was a citizen statement and that Green admitted to

drinking alcohol at the house.                          Id., ¶¶3-4.           In checking off

certain      boxes       on     the    pre-printed         form,        the    officer          marked

various indicators of intoxication, including that the odor of

intoxicants was "strong," that Green's eyes appeared "red/pink"

and "glassy," that Green's speech was "slurred," and that Green

was uncooperative and unsteady.                        Id., ¶4.         The reviewing judge

signed      the     search      warrant,        authorizing            the    police       to    draw

Green's blood.             At the hospital, the same officer who applied

for the warrant also executed it, and as a result, medical staff

completed a blood draw.                Id., ¶5.
       ¶19       Green   was     charged        with     operating           while    intoxicated

(OWI)      and    operating          with   a   prohibited         alcohol       concentration

(PAC), both as a fourth offense.                        Id.     He moved to suppress the

results of the blood draw, arguing that the warrant application

did    not       provide      sufficient        facts      to     support       a     finding      of

probable cause.            The circuit court denied the motion, but at the

suppression        hearing,          the    same       judge    who     issued       the   warrant


       The search warrant at issue is attached as an appendix to
       2

this dissent.

                                                   3
                                                                   No.   2019AP2150-CR.awb


recognized that "I did make an error in not frankly asking the

officer" for "more data."3

       ¶20       At trial, the jury found Green guilty of OWI and PAC.

Id.         On    appeal,      the   court    of    appeals      summarily     affirmed,

determining that the circuit court properly issued the warrant

because the word "at" in the affidavit could mean Green was

operating a vehicle on a public road "near" his driveway.                           State

v. Green, No. 2019AP2150-CR, unpublished order, at 3-4 (Wis. Ct.

App. Mar. 31, 2021).                 A majority of this court now affirms,

determining            that    "reasonable    inferences         from    the   affidavit

support finding probable cause that Green drove on a public

road."          Majority op., ¶7.

                                             II

       ¶21       The Fourth Amendment to the United States Constitution

and Article I, Section 11 of the Wisconsin Constitution protect

against unreasonable searches and seizures.                             State v. Eason,

2001       WI    98,    ¶16,   245   Wis.    2d    206,    629   N.W.2d     625.      Both

constitutional           provisions    require      that    a    search     warrant    not
issue unless there is a finding of probable cause.4                                "Fourth


       I agree with the majority that the circuit court's later
       3

disagreement with its own decision to issue the warrant does not
change the nature and scope of our review. See majority op., ¶5
n.4.    However, I find it persuasive that even the warrant-
issuing judge acknowledged that the facts alleged in the
affidavit in support of the search warrant did not amount to
probable cause.

       The Fourth Amendment of the United States Constitution
       4

provides:

       The right of the people to be secure in their persons,
       houses, papers, and effects, against unreasonable
       searches and seizures, shall not be violated, and no
                                 4
                                                             No.    2019AP2150-CR.awb


Amendment     rights   are    indispensable     to    the    full    enjoyment    of

personal      security,     personal   liberty       and    private     property."

State v. Scull, 2015 WI 22, ¶19, 361 Wis. 2d 288, 862 N.W.2d 562

(quotation omitted).

      ¶22     It is true that our review of a decision to issue a

warrant is guided by deference to the warrant-issuing judge's

determination.      See majority op., ¶2; State v. Ward, 2000 WI 3,

¶21, 231 Wis. 2d 723, 604 N.W.2d 517.                 However, "Deference to

the magistrate . . . is not boundless."               United States v. Leon,

468 U.S. 897, 914 (1984).           The majority hides behind deference

contrary to the command that "reviewing courts will not defer to

a   warrant    based   on    an   affidavit    that   does     not    provide    the

magistrate      with   a     substantial      basis    for     determining       the

existence of probable cause."          Id. at 915 (quotation omitted).

                                        A

      ¶23     First, the majority errs by drawing several inferences

from an affidavit that does not allege a crime has actually been

committed.       Majority op., ¶¶7-8.          Wisconsin's OWI laws apply
only to highways and "premises held out to the public for use of

their   motor     vehicles."        Wis.     Stat.    § 346.61.         Such    laws

explicitly do not apply to "private parking areas" at single-


      Warrants shall issue, but upon probable cause,
      supported by Oath or affirmation, and particularly
      describing the place to be searched, and the persons
      or things to be seized.

(Emphasis added).

     Article I, Section 11              of    the     Wisconsin       Constitution
contains identical language.

                                        5
                                                                   No.      2019AP2150-CR.awb


family residences.            Id.        ("Sections 346.62 to 346.64 do not

apply     to    private     parking       areas     at     farms       or    single-family

residences.").

    ¶24        "Highway"5        and     "Private        road     or     driveway"6           are

specially       defined     in     the    Wisconsin        Statutes.           Wis.      Stat.

§ 340.01(22), (46).          Simply put, operating a motor vehicle while

intoxicated on a private driveway at a single-family residence

like Green's is not a crime under Wisconsin law.7                              See City of

Kenosha v. Phillips, 142 Wis. 2d 549, 556, 419 N.W.2d 236 (1988)

(rejecting       an    argument        that   OWI    laws       apply       "even   on    home

driveways or in the garages of private persons").                                   Probable

cause does not exist where no crime has been alleged.                               Thus, we

owe no deference here where the affidavit fails to provide a

substantial      basis      for    determining       the    existence          of   probable

cause.    See Leon, 468 U.S. at 915.

    ¶25        Despite the fact that the OWI statutes apply only on

highways       and    not   private       roads     or    driveways,          the   majority

insists    that       the   handwritten        "driveway"         could       "refer     to    a
specific location on the road, much like an intersection would


    5  "'Highway' means all public ways and thoroughfares and
bridges on the same . . . but does not include private roads or
driveways as defined in sub. (46)."    Wis. Stat. § 340.01(22)
(emphasis added).
    6  Wis. Stat. § 340.01(46) provides, "'Private road or
driveway' is every way or place in private ownership and used
for vehicular travel only by the owner and those having express
or implied permission from the owner . . . ."
    7  There is no question that "Green's driveway is not a
highway nor is it held out to the public for motor vehicle use,"
as even the majority acknowledges. Majority op., ¶6.

                                              6
                                                 No.   2019AP2150-CR.awb


provide a similarly specific location."      Majority op., ¶8.      But

the affidavit did not say "at the intersection" or "on the road

adjacent to the driveway."     The majority would have us believe

that "at the driveway" does not mean what it says.         How can it

be reasonable to infer that a crime has been committed when the

only reasonable inference that can be drawn from the affidavit

is that Green was operating a vehicle at his own driveway?

    ¶26   Perhaps aware that "at the driveway" does not equate

to a highway, the majority points to other facts alleged in the

affidavit in support of its conclusion.   It offers the following

facts as a basis for reasonably inferring the location necessary

to establish probable cause.    That is, that Green was operating

on a highway and not his private driveway:




                                 7
                                                             No.   2019AP2150-CR.awb

                  Facts                       Reasonable inference from this
                                              fact that Green was operating a
                                                    vehicle on a highway
     Green was observed to                    There is no reference by either
 drive/operate the vehicle by                   witness regarding location,
   both a police officer and                   other than "at the driveway."
citizen witness. Majority op.,
              ¶8.
 The basis for the stop was a                 The basis for the stop does not
     citizen's statement.                         reference the location.
              Id.
The name of the citizen witness               The name of the citizen witness
 was written on the affidavit.                 provides no information about
           Id., ¶3.                                      location.

 Green admitted to drinking at                The admission only references
          the house.                           Green's private home as the
           Id., ¶4.                                     location.

  The officer observed Green                   The observation says nothing
    exhibit indicators of                            about location.
      intoxication. Id.
Green refused to perform field                The refusals indicate nothing
sobriety tests or submit to a                      regarding location.
      breath test. Id.
       ¶27    What do all of these facts have in common?                       None of

them   indicates     that     Green     was    observed    operating     a     vehicle

anywhere other than his private driveway.                   The majority's math

doesn't add up——zero plus zero plus zero still equals zero.                        The
majority pulls the reasonableness of its inferences out of thin

air, seemingly assuming the existence of probable cause by the

sole fact that law enforcement applied for a warrant.

       ¶28    Given the brevity of the majority opinion, there is an

apparent limit to the analytical gymnastics that the majority is

willing      to   engage    in,   endeavoring      to    explain      that   "at   the

driveway"     somehow      does   not   really    mean    what   it    says.       Such

flimsy rationale is inadequate when the court is depriving a
defendant of a constitutional right.                     Why would the officer

                                          8
                                                                              No.   2019AP2150-CR.awb


write in the word "driveway" if that is not precisely where

Green was operating his vehicle?

       ¶29   All we can glean from the affidavit was that Green may

have been drunk in his driveway, which is obviously not a crime.

If   Green   had     been    driving          on       a    highway      near       his    home,       the

officer's    handwritten          inclusion             of    the      word    "driveway"          would

have been completely unnecessary.

       ¶30   Admittedly probable cause is a low standard, but the

court   needs       at    least     something               to    show       that    a     crime       was

committed.         Here     the    majority                attempts      to    manufacture         that

something out of nothing.

                                                   B

       ¶31   Second, the majority disregards this court's decision

in State v. Tye.            In Tye, the court reviewed whether evidence

must    be   suppressed           when    an           affidavit         lacks       the    oath        or

affirmation         required        by        both            the       federal           and      state

constitutions.           248 Wis. 2d 530, ¶3.                       In that case, the court

determined "that the total absence of any statement under oath
to   support    a    search       warrant          violates            the    explicit          oath   or

affirmation        requirement           of        both          the     federal          and      state

constitutions and that the warrant therefore is constitutionally

infirm."     Id.

       ¶32   In so concluding, the Tye court explained that "[t]his

court has long recognized an oath or affirmation as an essential

prerequisite to obtaining a valid search warrant under the state

constitution."           Id., ¶13.       It further reasoned that "failure to
swear to the information upon which a warrant is obtained cannot

                                                   9
                                                                     No.    2019AP2150-CR.awb


be dismissed as a mere failure to comply with a technicality"

and "the oath or affirmation requirement 'is so basic to the

Fourth Amendment that the Court simply can't look at it as a

technical irregularity not affecting the substantial rights of

the defendant.'"              Id., ¶14 (citation omitted).                       Accordingly,

"The warrant was facially defective because no sworn affidavit

was attached."          Id., ¶5.

       ¶33     If the oath or affirmation requirement is so essential

to     the    Fourth      Amendment,          why     isn't       the      probable    cause

requirement equally as essential?                         Both the state and federal

constitutions          contain   more    than       just     an   oath     or    affirmation

requirement.       They say no warrant shall issue but upon probable

cause, supported by oath or affirmation.                           Wis. Const. art. I,

§ 11;    U.S.    Const.       amend.    IV.         The    court's      reasoning     in     Tye

applies equally to the probable cause requirement here.

       ¶34     Like the oath or affirmation requirement, the probable

cause requirement is "so basic to the Fourth Amendment that the

Court simply can't look at it as a technical irregularity not
affecting the substantial rights of the defendant."                                 Tye, 248

Wis. 2d 530, ¶14.              As was the result in Tye, the good faith

exception       does    not    apply    and    suppression         is      the   appropriate

remedy here because without the fulfillment of this essential

search       warrant     requirement,         "it    is     plainly      evident      that    a

magistrate or judge had no business issuing a warrant."                                    Id.,

¶24.

       ¶35     Green's Fourth Amendment right protecting him against
unreasonable       searches      was    violated          when    the    police     drew   his

                                              10
                                                     No.   2019AP2150-CR.awb


blood based on a warrant that wholly lacked probable cause.             The

results of this unlawful search should have been suppressed.

And even if suppression of the blood evidence would lead to

results that may appear to the court as "unjust or contrary" to

the state's policies on operating while intoxicated, "that does

not   give   this   court   the   leeway"   to   deprive   Green   of   his

constitutional right to be free from unreasonable searches.             See

Phillips, 142 Wis. 2d at 560.

      ¶36    For the foregoing reasons, I respectfully dissent.




                                    11
    No.   2019AP2150-CR.awb




1
    No.   2019AP2150-CR.awb




1
    No.   2019AP2150-CR.awb




1